    Case: 1:20-cv-05685 Document #: 44 Filed: 11/25/20 Page 1 of 1 PageID #:1514


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Square One Entertainment, Inc. Case Number: 1:20-cv-05685
            v. ZestAds Ltd., et al.

An appearance is hereby filed by the undersigned as attorney for:
ZESTADS LIMITED and FLICKERYSHOP
Attorney name (type or print): JONATHAN LA PHILLIPS

Firm: JONATHAN LA PHILLIPS, ATTORNEY AT LAW

Street address: 4541 NORTH PROSPECT ROAD, STE. 300A

City/State/Zip: PEORIA HEIGHTS, ILLINOIS 61616

Bar ID Number: 6302752 IL                                  Telephone Number: (309) 598-2028
(See item 3 in instructions)

Email Address: JON@JLAPLAW.COM

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 11/25/2020

Attorney signature:            S/ JONATHAN LA PHILLIPS
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
